Citation Nr: 0619460	
Decision Date: 07/03/06    Archive Date: 07/13/06

DOCKET NO.  96-51 716	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES


1.  Entitlement to an increased rating for lumbar strain, 
currently evaluated as 
20-percent disabling.  

2.  Entitlement to service connection for hepatitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 1969 
and from April to December 1971.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from rating decisions of the Columbia, South Carolina, 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified at hearings at the RO in September 
1993, August 1996, and November 1997.  He testified at an 
additional hearing in Washington, DC, in March 1998 and more 
recently at a video-conference hearing in May 2003 before a 
Veterans Law Judge (VLJ) of the Board that has since retired.

In an April 2006 letter, VA advised the veteran that the 
Veterans Law Judge who had presided over the March 1998 and 
May 2003 hearings was no longer employed by the Board.  So 
the Board indicated the veteran could have another hearing 
before a different Veterans Law Judge who will ultimately 
decide this appeal.  But in a May 2006 response, the veteran 
indicated he did not want another hearing.

This case was previously before the Board and was remanded to 
the RO in June 2004 via the Appeals Management Center (AMC).

Regrettably, the claim for service connection for hepatitis 
is again being remanded to the RO via the AMC.  However, the 
Board will decide the claim concerning the rating for the low 
back disability.

Issues not on appeal

The veteran's appeal originally included additional claims 
for service connection for post-traumatic stress disorder 
(PTSD), a total disability rating based on individual 
unemployability (TDIU), and a temporary total rating under 
38 C.F.R. § 4.29 ("paragraph 29").  

But in the June 2004 decision, the Board granted service 
connection for PTSD.  And in July 2004, the RO implemented 
the Board's grant of service connection for PTSD and assigned 
a 30 percent rating for this condition retroactively 
effective from June 13, 1991, the date of receipt of the 
veteran's claim, and the maximum possible 100 percent rating 
as of September 2, 1991, when he became unemployable due to 
service-connected disability.  Consequently, his claims for a 
TDIU and a temporary total evaluation under § 4.29 have 
become moot and, therefore, will not be further addressed in 
this decision.  See Green v. West, 11 Vet. App. 472, 476 
(1998) (citing Vettese v. Brown, 7 Vet. App. 31, 34-35 
(1994)); see also VAOPGCPREC 6-99.  His claims for a TDIU and 
temporary total rating under § 4.29 were filed in April 1997 
and January 1998, respectively, that is, after the effective 
date of his 100 schedular rating.  So the Board need not 
address whether he is entitled to these additional benefits 
prior to the effective date of the 100 schedular rating, 
September 21, 1991.

The Board also sees that its June 2004 remand mistakenly 
listed entitlement to service connection for bronchitis as 
one of the issues on appeal.  A review of the claims file, 
however, confirms the veteran did not perfect an appeal of 
that claim.  He filed that claim in May 1997, and the RO 
denied it in the August 1997 rating decision.  That same 
month, on August 21, 1997, he was notified of the denial and 
apprised of his procedural and appellate rights; but he did 
not initiate an appeal of that decision by filing a timely 
Notice of Disagreement (NOD).  Thus, that decision is final 
and binding on him based on the evidence then of record; that 
bronchitis claim is not before the Board.  See 38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.104(a), 
20.200, 20.1103 (2005).  The Board sincerely apologizes for 
any confusion this may have caused.  Keep in mind, though, 
this issue had not been included on any statement of the case 
(SOC) or supplemental SOC (SSOC) prior to the Board listing 
it in the June 2004 remand.  There also is no indication the 
veteran was ever under the impression this additional issue 
was on appeal.




FINDING OF FACT

The veteran has complaints of pain associated with his low 
back disability, which causes moderate limitation of motion; 
no neurological symptoms have been linked to this disability.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 20 percent 
for lumbosacral strain.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.71a, Diagnostic Codes 5292, 5295 (2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5237 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186- 87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).

Here, the veteran was not provided notice of the VCAA prior 
to the initial adjudication of his claim in November 1993.  
But this was both a practical and legal impossibility because 
the VCAA was not enacted until several years later - 
in November 2000.  And in Pelegrini II, the Court clarified 
that in this type situation VA does not have to vitiate the 
initial decision and start the whole adjudicatory process 
anew, as if the initial decision was not made.  Rather, VA 
need only ensure the veteran receives or since has received 
content-complying notice such that he is not prejudiced.  See 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006) 
(also discussing the timing of the VCAA notice as it relates 
to prejudicial error).  In this particular case at hand, the 
RO readjudicated the claim and sent the veteran SSOCs in 
August and September 2005, following the VCAA notice 
compliance action in September 2004.  This letter was sent as 
a direct result of the Board's June 2004 remand - which, in 
part, was to specifically ensure VCAA compliance.  The 
veteran was provided every opportunity to submit evidence and 
argument in support of his claim, and to respond to the 
notice.  His representative submitted written argument on his 
behalf in January and March 2006.  Therefore, there is no 
prejudice to him because his claim was readjudicated by the 
RO after appropriate VCAA notice was provided.

The VCAA letter summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  It also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letter clearly satisfied the first three "elements" of the 
notice requirement.  In addition, the September 2004 letter 
stated:  "If you have any evidence in your possession that 
pertains to your claim, please send it to us."  This 
satisfies the fourth "element".  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include mention that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is granted.  Id.  

In the present appeal, the veteran was provided notice of 
what type of information and evidence was needed to 
substantiate his increased rating claim, but he was not 
provided notice of the type of evidence necessary to 
establish an effective date for any higher rating awarded.  
Despite the inadequate notice provided him on this latter 
element, the Board finds no prejudice to him in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the 
agency of original jurisdiction, i.e., the RO, the Board must 
consider whether the veteran has been prejudiced thereby).  
Concerning this, since the Board will conclude below that the 
preponderance of the evidence is against the veteran's 
increased rating claim, any question about the appropriate 
effective date to be assigned is rendered moot.  



All relevant evidence necessary for an equitable resolution 
of the issue on appeal has been identified and obtained, to 
the extent possible.  There is an abundance of medical and 
other evidence (indeed, five claims files) for consideration, 
containing the veteran's service medical records (SMRs), VA 
and private treatment records, and reports of VA 
examinations.  He has not indicated he has any further 
evidence to submit to VA, or which VA needs to obtain.  There 
is no indication there exists any additional evidence that 
has a bearing on this case that has not been obtained.  

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  And as 
mentioned, he has had several hearings - both before RO 
personnel as well as the Board.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2005).

Entitlement to an increased rating for lumbosacral strain, 
currently evaluated as 20-percent disabling

Pertinent Laws and Regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities (Rating Schedule) and are 
intended to represent the average impairment of earning 
capacity resulting from disability.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  Specific diagnostic codes will be discussed 
where appropriate below.

Where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2005).  All reasonable doubt 
is resolved in the veteran's favor.  38 C.F.R. § 4.3.


Specific rating criteria

During the pendency of this appeal, the applicable rating 
criteria for the spine, found at 38 C.F.R. § 4.71a, were 
amended effective September 26, 2003.  See 68 Fed. Reg. 51, 
454-51, 458 (Aug. 27, 2003).

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
VAOGCPREC 7-2003.  The Board will therefore evaluate the 
veteran's service-connected lumbar spine disability under 
both the former and current standards, keeping in mind, 
however, that the revised criteria may not be applied to any 
time period before the effective date of the change.  See 38 
U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2005); 
VAOPGCPREC 3-2000 (April 10, 2000); Green v. Brown, 10 Vet. 
App. 111, 117 (1997).



The veteran was apprised of the new regulatory criteria in 
the August 2005 and September 2005 SSOCs.  And in response, 
his representative submitted additional argument in January 
2006 and March 2006.  So there is no prejudice to the veteran 
in the Board adjudicating his claim with consideration of 
these new standards, since the RO already has as well.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

(i.) The former schedular criteria

The veteran's low back disability, lumbosacral strain, was 
initially evaluated as 
20-percent disabling under the criteria of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292 [for limitation of motion of the lumbar 
spine] and 5295 [for lumbosacral strain, specifically].

Diagnostic Code 5292, prior to September 26, 2003, provided a 
20-percent evaluation for moderate limitation of motion of 
the lumbar spine, and a 40-percent evaluation for severe 
limitation of motion.  38 C.F.R. § 4.71a, DC 5292 (prior to 
September 26, 2003).

Diagnostic Code 5295, prior to September 26, 2003, provided a 
20-percent evaluation for lumbosacral strain accompanied by 
muscle spasm on extreme forward bending, with unilateral loss 
of lateral spine motion in a standing position; and a 40 
percent evaluation for severe lumbosacral strain manifested 
by listing of the whole spine to the opposite side, a 
positive Goldthwait's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
spaces, or with some of these characteristics with abnormal 
mobility on forced motion.  38 C.F.R. § 4.71a, DC 5295 (prior 
to September 26, 2003).



(ii.) The current schedular criteria

Effective September 26, 2003, a general rating formula for 
diseases and injuries of the spine will provide that with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease 
the following ratings will apply.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 30 percent rating is warranted for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.

A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (effective 
September 26, 2003).  This includes Diagnostic Code 5237 
[lumbosacral or cervical strain].



There are several notes set out after the diagnostic 
criteria, a summary of which is as follows.  First, 
associated objective neurologic abnormalities are to be rated 
separately under an appropriate diagnostic code.  Second, for 
purposes of VA compensation, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  Third, in exceptional cases, an examiner may state 
that because of age, body habitus, neurologic disease, or 
other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in the regulation.  Fourth, each range of motion 
measurement should be rounded to the nearest five degrees.  
Id.

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.

Analysis

The record reflects that in September 1972 service connection 
was granted for lumbosacral strain and a 0 percent (i.e., 
noncompensable) initial rating assigned.  In September 1991, 
the rating was increased to 20 percent.

The veteran filed his claim for a higher rating in May 1993.

(i.) The former schedular criteria

An April 1993 VA treatment record showed that, although the 
veteran's low back motion was slightly limited due to 
complaint of pain, it was essentially still normal.  A VA 
treatment record showed that when seen in June 1993 he had 
greater range of motion of the trunk.  VA examination in 
August 2000 reported that range of motion of his low back was 
flexion to 75 degrees, extension to 30 degrees, and lateral 
flexion to 35 degrees in each direction.  The examiner 
indicated the veteran had "normal range of motion" of the 
thoracolumbar spine.  VA examination in October 2004 reported 
range of motion of the lumbar spine as follows:  right and 
left lateral bending to 20 degrees; extension to 20 degrees, 
flexion to 40 degrees, and right and left rotation to 45 
degrees.  There were complaints of pain in all six ranges of 
motion, but no objective clinical confirmation of this.

Based on this medical evidence, a rating higher than 20 
percent is not warranted under the former Diagnostic Code 
5292.  The veteran has moderate, not severe, limitation of 
motion - even acknowledging his pain.  The August 2000 VA 
examiner indicated the severity of the veteran's low back 
disability was mild.  The subsequent October 2004 VA 
examination showed he had only five degrees less than full 
flexion, more than half of normal rotation and only slightly 
less than half of normal lateral extension and extension.  
This extent of limitation of motion is simply not enough to 
be considered severe under Diagnostic Code 5292.



And as for the other relevant considerations under the former 
DC 5295, the veteran does not have listing of his whole 
spine, positive Goldthwait's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space.  As already alluded to, forward bending of his 
spine is essentially normal.  There was no spasm or weakness 
of the lumbar spine noted on VA examinations in August 2000 
and October 2004.  The 2004 examination also found that his 
thoracolumbar spine had normal curvatures.  The VA examiner 
reported that X-rays of the lumbar spine in February 2004 
were negative, while a magnetic resonance imaging (MRI) in 
April 2004 revealed only mild lumbar spondylosis, which in 
any event the examiner determined was unrelated to the 
veteran's military service.  So the spondylosis is not part 
and parcel of his service-connected low back disability and, 
therefore, the functional impairment from it - even if only 
mild, cannot be cited as grounds for increasing his rating.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  
As such, there is no evidence that would warrant a higher 40-
percent rating under DC 5295.

(ii) The current schedular criteria

As for the possibility of a higher rating under the new 
rating criteria for the spine, which became effective on 
September 26, 2003, forward flexion of the thoracolumbar 
spine is not shown to be 30 degrees or less.  As mentioned, 
the April 1993 VA treatment record indicated that range of 
flexion of the low back was full (meaning completely normal 
or certainly essentially so).  In addition, the August 2000 
VA examination revealed that forward flexion of the lumbar 
spine was to 75 degrees.  The most recent VA examination in 
October 2004 showed that forward flexion of the low back was 
40 degrees.  In both instances, forward flexion of the 
thoracolumbar spine exceeded 30 degrees.  And the veteran 
does not have ankylosis, either.  Ankylosis is the immobility 
and consolidation of a joint due to disease, injury or 
surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 
(1992) [citing Saunders Encyclopedia and Dictionary of 
Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  
Because the veteran is able to move his low back joint, by 
definition, it is not immobile.  Therefore, ankylosis is not 
shown.

Under these circumstances, no basis exists under the new 
criteria for the assignment of a rating higher than 20 
percent for lumbosacral strain under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (from September 26, 3003).

To summarize, the disability picture portrayed by the 
evidence in this case is characterized primarily by 
complaints of pain in the low back.  X-rays of the low back 
have been negative.  And while an MRI revealed lumbar 
spondylosis, it was described as only mild and, irrespective 
of this, the October 2004 VA examiner indicated it is 
unrelated to the veteran's military service.  
The service-connected lumbosacral strain has not been shown 
to be manifested by any neurological impairment.  A May 1995 
electromyography (EMG) was normal with no evidence of 
peripheral neuropathy or lumbosacral radiculopathy.  The 2000 
VA examination showed that sensation was intact to pinprick 
and light touch over the dermatomes of the lower extremities.  
Muscle strength in the lower extremities was 5/5 (so 
completely normal).  No neuromuscular deficits were reported.  
The October 2004 VA examination revealed a normal nerve 
conduction study on the bilateral lower extremities.  There 
was no evidence of lumbar radiculopathy.  Given that the 
evidence has shown the veteran to have moderate limitation of 
motion of the lumbar spine with no muscle spasms or 
neurological involvement, the Board concludes that his low 
back disability is appropriately rated as 20-percent 
disabling under both the former and current standards.

DeLuca considerations

The Board has considered, as well, whether a higher rating is 
warranted for the veteran's lumbosacral strain based on 
functional loss due to pain, weakness and flare-ups, pursuant 
to 38 C.F.R. §§ 4.40 and 4.45 and the Court's holding in 
DeLuca.  The clinical findings of record, however, do not 
reflect impairment that warrants a higher rating on this 
basis.  The August 200 VA examiner stated that, despite pain 
on palpation of the lumbar spine, there was no evidence of 
any weakened movement, excess fatigability, or incoordination 
indicative of disuse and functional loss.  In addition, the 
examiner indicated there would not be any significant 
functional loss from a flare up of symptoms on extended use.  


Likewise, the October 2004 VA examiner reported the veteran 
did not meet any of the DeLuca criteria.  In fact, the 
examiner indicated the veteran had multiple signs on 
examination of non-physiologic pain, i.e., symptom 
magnifications.  While acknowledging some anatomical defects, 
the examiner believed the veteran's complaints of symptoms 
were significantly out of proportion to the anatomical 
defects.  Hence, although the Board has no reason to doubt 
that the veteran's low back disability causes some degree of 
pain, the Board is simply unable to identify any objective 
clinical findings that would warrant a higher rating under 
38 C.F.R. §§ 4.40 and 4.45.  See also 38 C.F.R. § 4.59.

For these reasons and bases, the preponderance of the 
evidence is against the claim.  The benefit sought on appeal 
is accordingly denied.


ORDER

The claim for a rating higher than 20 percent for lumbosacral 
strain is denied.  


REMAND

Entitlement to service connection for hepatitis B and C

The Board sincerely apologizes for yet another delay in the 
adjudication of this claim, but VA has not met its duty to 
assist the veteran in fully developing the evidence 
concerning this claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  And the medical evidence currently on file is 
insufficient to grant this claim.

The veteran's service medical records show that, during his 
military discharge examination in September 1971, he 
complained of experiencing stomach, liver, or intestinal 
problems; but clinical evaluation revealed no pertinent 
abnormalities.  He was discharged from the military in 
December 1971.

Post-service medical evidence includes a private hospital 
discharge summary showing the veteran was admitted in March 
1973 because of weakness and malaise for one week.  He had 
been doing well until a week prior to admission when he 
gradually noticed that he became weak and had loss of 
appetite.  He did not stop working until two days prior to 
admission when he noticed that his eyes had turned yellow.  
During his hospital course, serologic tests for infectious 
disease were carried out, but unfortunately the serum 
specimen was damaged.  The final diagnosis was possible 
infectious hepatitis.

VA medical records indicate that hepatitis C was confirmed in 
July 1996.

The veteran filed a claim seeking service connection for 
hepatitis C in May 1997.  In an October 1997 statement, he 
asserted that his hepatitis C was the result of exposure to 
Agent Orange in Vietnam.  The claim was denied in July 1998.  
This appeal ensued.

In December 2001, the veteran submitted medical records 
showing that hepatitis B was confirmed during a VA 
hospitalization in late 2001.  He requested that his claim 
for hepatitis C be amended to hepatitis B.

The veteran has not been afforded a VA examination in 
conjunction with this claim, to determine whether he has 
hepatitis, and if so the specific type, and to determine 
whether his current hepatitis relates back to his military 
service.  So he should be examined prior to deciding this 
claim, to obtain a medical opinion addressing 
these determinative issues.  See 38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2005).



Accordingly, this claim is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Send the veteran a VCAA letter 
concerning his remaining claim on appeal 
- for service connection for hepatitis.  
The letter must apprise him of the type 
of evidence needed to substantiate this 
specific claim, as well as inform him of 
what evidence he is responsible for 
obtaining and what evidence VA will 
obtain for him.  Also ask that he submit 
any relevant evidence in his possession 
concerning this claim.  As well, the 
letter must mention the information or 
evidence needed to establish a disability 
rating and effective date for this claim, 
as very recently outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 
02-1506 (U.S. Vet. App. Mar. 3, 2006).  

The letter should also ask the veteran 
to provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for hepatitis 
since service.  After securing any 
necessary authorizations, 
request copies of all indicated records 
that have not been previously obtained 
and associate them with the claims 
folder.  

2.  Schedule the veteran for an 
appropriate VA examination to determine 
the nature and etiology of the claimed 
hepatitis.  It is imperative that his 
claims file be made available to and 
reviewed by the examiner in connection 
with the examination.  First, the 
examiner should determine what liver 
disease the veteran currently has, and if 
he has hepatitis, which specific type of 
hepatitis.  Any liver function and other 
serologic testing needed to make this 
threshold determination should be 
conducted.  Then, for each current 
diagnosis, the examiner should indicate 
whether the diagnosed current liver 
disorder is at least as likely as not 
(i.e., 50 percent or greater likelihood) 
related to either period of the veteran's 
military service.  The examiner should 
discuss the rationale of the opinion, 
whether favorable or unfavorable.

3.  Then readjudicate the claim for 
service connection for hepatitis in light 
of the additional evidence obtained.  If 
this benefit is not granted to the 
veteran's satisfaction, send him and his 
representative an SSOC and give them time 
to respond to it before returning the 
case to the Board for further appellate 
consideration. 

The purpose of this REMAND is to obtain additional evidence 
and ensure the veteran is afforded due process of law.  The 
Board intimates no opinion, either factual or legal, as to 
the ultimate disposition warranted.  No action is required by 
the veteran until contacted.  He has the right to submit 
additional evidence and argument concerning the claim the 
Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


